Bryan, J.,
delivered the opinion of the Court.
Mrs. Capron, a married woman, purchased certain real estate in the city of Baltimore at a sale decreed by a Court of Equity. Alleging a defect in the title she refused to accept and pay for it; and thereupon the Court ordered a resale at her risk and expense. On a resale the property brought less than at the former sale, and the Court passed an order that Mrs. Capron should pay the deficiency to the trustee. She has appealed.
She contends that the Court had no jurisdiction to pass such an order; and that it had no power to enter any personal decree against her, and that she is not liable on her purchase at the trustee’s sale in this case. Both these questions have been decided contrary to her positions in Fowler v. Jacobs, 62 Md. 326; approved in Galloway v. Shipley, 71 Md. 246. Ever since the decision in 62 Maryland the law has been regarded as settled ; and we think it unnecessary now to reopen these questions. In this last mentioned case it is said : “But what does the decree in personam, so much mentioned in the argument mean and amount to in a case *224like the present? It means this, and this only, that unless by a given time the feme covert pays the amount still due on her purchase, that any separate property of hers which she would have the right to pledge in order to pay or secure a debt, may be taken in execution to pay what she owes on her purchase, or that such property is liable therefor.”
It is now argued that the statute under which the Court passed this order is unconstitutional. It is Article 16 of the Code, section 194. We could not so hold without, deciding that the order in Fowler v. Jacobs was erroneous. If is maintained that it is violation of Articles five and twenty-three of the Declaration of Rights, and of the sixth section of Article fifteen of the Constitution. These citations were intended to show the inviolable character of the right of trial by jury and of Magna Charta. This will not be questioned. The section from the fifteenth Article is in these words : Sec. 6. “The right of trial by jury of all issues of fact in civil proceedings in the several Courts of Law in this State, where the amount in controversy exceeds the sum of five dollars, shall be inviolably preserved.” It must be evident that there is no reference to a trial of an issue of fact in another jurisdiction : a Court of Equity for instance. It can hardly be established that the Legislature has not the power to enlarge the jurisdiction of equity. The system of equity jurisprudence has been of steady growth ever since its origin; sometimes by the effect of judicial decisions ; and sometimes by statute law. It is difficult to see a reason why the Legislature could not give it the jurisdiction to pass a decree for the payment of a sum of money which the Court finds to beduefrom onesuitorto another in a proceeding pending before it. It is said that this power was taken away as far as regards the Equity Courts in Baltimore by the Constitution in the twenty-eighth section of the fourth Article, which declared that the several Law Courts in the city of Baltimore should each have concurrent jurisdiction in all civil common law cases. If by this position it is meant that the jurisdiction of the Equity Courts must remain without *225alteration as it was when the present Constitution was adopted until there is a constitutional amendment, it is in opposition to that portion of the thirty-ninth Article which gives the General Assembly power to “ reapportion, change or enlarge the’ jurisdiction of the several Courts in Baltimore City.” But when we reflect that this power was conferred on Courts of Equity by the Legislature in eighteen hundred and forty-one, thirty-five years before the present Constitution was adopted, we must see how unnecessary it is to discuss this question of constitutional power.
(Decided March 26th, 1896.)

Order affirmed with costs.